Detailed Action
This action in response to application filed on 03/01/2021 which a CIP of PCT/IL2019/50960 filed on 06/22/2020 which is CIP of application no. 16/506135 (now U.S. Patent #10817677) filed on 07/09/2019 which is CIP of application no. 16/114385 (now U.S. Patent #10346549) filed on 08/28/2018. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claims 1-19 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 07/31/2021 are accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the foreign language content" in line 5, “the truncated characters” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the truncated character” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the color” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the space” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the truncated character” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first stroke” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the truncated translation text” in line 1. There is insufficient antecedent basis for this limitation in the claim.
At least due to dependency, claims depending on claims 1 and 10 are rejected under the same rational as set forth claims 1 and 10. 
Appropriate amendments/remarks are required. 

Allowable Subject Matter 
Claims 1-19 would allowable if rewritten to overcome all rejections as noted above.  Reasons for allowance will be held in abeyance until all the matters in the prosecution is closed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144